Citation Nr: 1435193	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-48 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for low back disability.  

3.  Entitlement to service connection for bilateral hand disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied entitlement to the above claimed benefits.

The Veteran failed to appear for a hearing before the Board at the RO scheduled for January 2011 without showing good cause.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2013). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for bilateral hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right ear hearing loss did not have its clinical onset in service or for many years thereafter and is not otherwise related to active duty.  

2.  A current left ear hearing loss disability has not been demonstrated.  

3.  A current back disability has not been demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for service connection for a low back disability have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in November 2008 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  He was provided with a VA audiology examination and opinion in November 2009.  The Board finds that this medical opinion evidence is adequate as it is based on a full reading of the claims file, a physical examination and review of the Veteran's statements, and contains clear findings and a well-supported rationale.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Regarding the claimed low back disability, as there is no evidence of a current disability, a VA examination is not warranted.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Hearing Loss

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2013), which provides that service connection for impaired hearing shall be established when hearing acuity meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran submitted a private audiogram dated in July 2008, where pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
25
65
LEFT
5
15
15
15
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

A November 2009 VA audiology examination revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
55
LEFT
10
15
15
5
20

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.

VA treatment records are negative for any additional evidence related to the hearing loss claim and there are no additional private treatment records associated with the claim.  

Based on the evidence of record, the Board finds that a hearing loss disability has not been demonstrated in the left ear as auditory thresholds were not found to be greater than 20 decibels at any recorded level between 500 and 4000 Hertz and speech audiometry revealed speech recognition ability to be above 94 percent.  As such, service connection for a left ear hearing loss disability must be denied.  

The July 2008 private audiogram and November 2009 VA audiology examination each demonstrated a right ear hearing loss disability under 38 C.F.R. § 3.385, as auditory thresholds were found to be greater than 40 decibels at 4000 Hertz.  

The Veteran asserts that his hearing loss is related to noise exposure from jet engine noise during service.  His DD Form 214 reflects service in the United States Navy as an aviation electrician.  

The Veteran is competent to report these in-service incidents or exposures, and his report is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (2012); see Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.  Therefore, the Board finds his reports of these in-service exposures to be credible.  
 
However, service treatment records do not include any evidence of hearing loss.  An enlistment examination in May 1965 revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)

An examination in February 1967 revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-5 (5)
-5 (5)
-5 (5)
0 (5)

The Veteran denied any trouble with his ears in a February 1967 report of medical history.  Finally, the separation examination conducted in October 1969 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
0
0

Speech audiometry was not performed at any time during service.  

The Board notes that prior to October 31, 1967, service audiometric test results were likely listed in ASA units rather than the ISO (ANSI) units of today.  Therefore, the Board has considered both ASA and ISO (in parentheses).  Nevertheless, at no time during service was the Veteran's hearing thresholds found to be even above 5 decibels. 

The first evidence of any hearing-related symptoms came in the form of the Veteran's claim for service connection, received in October 2008, 39 years after discharge from service, which was submitted along with the July 2008 private audiogram.  

During the November 2009 VA examination, the Veteran's main complaints concerned tinnitus symptoms and he specifically reported that he thought his hearing was "Ok."  The examiner noted the in-service noise exposure involving jet engine, that his in-service pure tone thresholds were recorded at 5 decibels at most during service, and the Veteran's reports that he was not exposed to excessive noise post-service either recreationally or occupationally.  The examiner concluded that the Veteran's right ear hearing loss was less likely as not caused by his in-service noise exposure as his hearing was normal upon discharge and there was no evidence of hearing loss within one year of discharge.  

The Board finds that the weight of the evidence is against a finding of service connection for right ear hearing loss.  Service treatment records are negative for any complaints or treatment of hearing loss.  Each audiogram performed during service demonstrated right ear hearing acuity to be within normal limits. Moreover, the from the enlistment audiogram to the separation audiogram the Veteran's hearing shifted no more than 5 decibels and actually improved at 500 and 4000 Hertz.  

The only evidence of record supporting the finding of a nexus between current hearing loss and service are the statements of the Veteran, which were submitted in connection with his claim for benefits 39 years post-service.  The Veteran has not claimed any treatment for hearing loss over his long post service period.  When asked to identify treatment providers or submit records of treatment over the years, the Veteran did not respond.  It seems likely that if hearing loss had persisted over this period, there would be some treatment or mention of the problem in clinical records.  To the extent that the Veteran has asserted a continuity of symptoms since service, the Board does not find such assertion to be convincing.  

In addition, the Veteran lacks the necessary medical expertise to say that a hearing loss identified long after service is the result of in-service noise exposure as opposed to a post-service event or process.  The only competent evidence of record regarding a nexus between right ear hearing loss and service is that of the November 20009 VA examiner, which is against the claim.  

Given the lack of competent and credible evidence linking the current right ear hearing loss to service, the evidence is against a finding of a nexus between them.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




Lumbar Spine

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The medical evidence of record is negative for any complaints, treatment, or diagnosis of a low back disability.  In fact, there are private treatment records from an orthopedic physician in the claims file, but those records concern hip and elbow symptomatology and do not document any complaints or treatment related to the low back.  

The Veteran has not submitted any lay evidence asserting current low back symptoms or treatment.  Rather, his statements have only asserted a low back injury during service.  When asked to identify treatment providers or submit records of treatment over the years, the Veteran did not respond.  

To demonstrate service connection, the evidence must first show a current disability.  As a current disability has not been demonstrated or even reported by the Veteran, the claim must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for low back disability is denied.  


REMAND

The Veteran received a VA skin examination in November 2009, at which time the examiner stated that the skin examination was normal.  As there was not a current diagnosis of record and no pathology demonstrated at the examination, the examiner could not provide an etiology opinion.  

However, since the examination, VA obtained private treatment records demonstrating patches of rough skin with some peeling on the hands and wrists in February 2010.  The impression was of local trauma, contact dermatitis, or eczema.  The rash was also demonstrated in March 2010.  

As service treatment records also demonstrate some evidence of a rash or other skin symptoms, the Board requests that a new VA examination be obtained to assess whether a current skin disability is related to service.  The Board notes that the skin disability may flare-up and dissipate through the normal course of the disability.  Therefore, all possible efforts must be made to provide the examination during the presence of the skin symptoms or disability.  

All records of ongoing VA treatment must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.3

2.  Once the above development has been completed, provide the Veteran with a VA skin examination with a qualified physician to determine whether any current disability is related to service.  All efforts should be made to provide this examination during the presence of the reported skin symptomatology.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current skin disabilities, and should specifically state whether the Veteran has or has had since the institution of the claim in October 2008, any skin disability.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current skin disability had onset in service or is otherwise related to a disease or injury in service, including the in-service treatment for skin rash.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


